Citation Nr: 9910053	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disorder and pancreatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In February 1995 the RO denied reopening a claim for 
entitlement to service connection for a stomach disorder and 
pancreatitis; the veteran did not appeal.

2.  Evidence added to the claims file includes personal 
hearing testimony, statements in support, copies of service 
medical records, and private and VA medical records.

3.  The evidence submitted since the February 1995 rating 
decision includes cumulative information which by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision, which denied reopening 
a claim for entitlement to service connection for a stomach 
disorder and pancreatitis, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).
2.  Evidence submitted since the February 1995 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for a stomach 
disorder and pancreatitis is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Rating Decision

In February 1995 the RO denied reopening a claim for 
entitlement to service connection for a stomach disorder and 
pancreatitis.  The veteran was notified by correspondence 
dated March 2, 1995, but did not appeal.  Therefore, the 
February 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

The Board notes that evidence considered in rating decisions 
prior to February 1995, included service medical records 
which show the veteran complained of stomach problems in 
November 1967 and stomach pain after eating greasy food in 
March 1968.  The diagnoses included psychosomatic pain and 
rule out gastritis.  An April 1969 report of medical history 
noted stomach trouble, which the examiner related to a 
history of gastritis, without evidence of sequelae.  The 
veteran's April 1969 separation examination revealed a normal 
clinical evaluation of the abdomen and viscera.

VA hospital records dated from February 1976 to August 1994 
included diagnoses of acute, subacute and chronic 
pancreatitis and chronic alcoholism.  An August 1978 report 
included a diagnosis of chronic relapsing pancreatitis.  A 
private medical note received by the RO in April 1991 
reported the veteran had first been hospitalized for 
pancreatitis in November 1977.  The diagnoses included 
chronic pancreatitis.

Evidence Submitted After February 1995

In correspondence received by the RO in April 1996, the 
veteran submitted a February 1996 private medical report 
which noted the veteran had been treated for chronic and 
acute pancreatitis in 1987.  The physician stated the veteran 
had significant chronic residual pancreatitis.  The veteran 
also submitted copies of his service medical records.

At a personal hearing in January 1997 the veteran testified 
that he believed his chronic pancreatitis had its onset 
during active service.  He also stated he was treated for 
this disorder after service.

An October 1996 private medical report noted the veteran had 
been treated for disorders including pancreatitis over the 
past decade.  It was noted the veteran's present disorders 
included significant recurring pancreatitis.

A May 1997 private medical report noted the veteran had been 
receiving treatment over a period of 10 years or more for 
disorders including alcohol-induced chronic pancreatitis.  It 
was noted the veteran had undergone a distal pancreatectomy 
in 1987.  

At his personal hearing before the undersigned Board Member, 
the veteran testified that he had experienced stomach 
problems since 1968 and that he had been hospitalized for 
stomach disorders in 1975, 1976, 1979, 1988, 1995, and 1997.  

Analysis

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc); see also Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In this case, evidence submitted since the denial of the 
veteran's claim in February 1995 includes personal hearing 
testimony, statements in support, copies of service medical 
records, and private and VA medical records.  The Board notes 
the veteran's arguments of inservice incurrence, as well as 
copies of his service medical records, were considered in 
prior rating decisions.  Furthermore, the veteran's 
statements are lay assertions, and "lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108."  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).

The Board also notes that the recently submitted evidence 
includes private medical evidence indicating treatment for 
chronic pancreatitis in 1987; however, evidence of chronic 
pancreatitis prior to that date was of record at the time of 
the February 1995 rating decision.  Therefore, as the 
information submitted in support of the application to reopen 
the claim for service connection is cumulative of evidence 
previously considered, the Board finds "new and material" 
evidence has not been submitted.  It does not bear 
substantially on the specific matter under consideration and 
need not be considered in order to fairly decide the merits 
of the claim.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO has adequately assisted 
the veteran in the development of this claim, and that he has 
not identified the existence of any available evidence 
sufficient to warrant additional development.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board notes the record does not 
reflect that any outstanding VA medical records include 
opinion relating the veteran's present chronic pancreatitis 
to active service.

ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a stomach 
disorder and pancreatitis, the appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

